DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 6 is objected to because of the following informalities:  
A.	Claim 6 indicates the status “Currently Amended” as well as being “Canceled”.
	Appropriate correction is required to clarify the status of the claim.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (US Pat. Appln. Pub. 2016/0118333, hereinafter Lin) in view of Yu et al., (IDS: US Pat. Appln. Pub. 2016/0163564, hereinafter Yu).
Regarding claims 1 and 6, Lin discloses a semiconductor package, comprising:
a first redistribution substrate/RDS (see 154, 160, 164 in Fig. 6; para 0078);
a semiconductor chip (die 84 in Fig. 6; para 0049) on a top surface of the first RDS;
a bump (102 in Fig. 6; para 0071) provided between the first RDS and the semiconductor chip and electrically connected to the first RDS and the semiconductor chip;
an interconnection structure/IS (see conductive pillar 120 in Fig. 6; para 0072)    provided on the top surface of the first RDS substrate and laterally spaced apart from the semiconductor chip; and
a second RDS (118, 116 in Fig. 6; para 0063) on the semiconductor chip and the IS,
wherein the first RDS comprises:
a first redistribution pattern/RDP (154, 156, 158 in Fig. 6; para 0077-0078);
a second RDP disposed on the first RDP, the second RDP including conventional second via portion and a second interconnection portion (see 162 having via at a bottom portion and a horizontal conductive interconnect at top portion in Fig. 6; para 0078) connected to the second via portion;
the SP further disclosing the RDP comprising conventional a plurality of conductive and insulating layers comprising a third RDP disposed on the second RDP, the third RDP including conventional a third via portion and a third interconnection portion connected thereto (see para 0079), as required; and
wherein the first RDP is electrically connected to the bump through the second RDP and subsequent/third RDP, as required (see 158, 162 and subsequent RDP connected to 102 in Fig. 6), 
wherein a width of one/upper surface of the second interconnection portion is more than 100% of a width of another/lower surface of the second interconnection portion (see width of the upper horizontal interconnect v/s that of the lower horizontal interconnect reduced by a width of the via in Fig. 6)               
(Fig. 6).
Lin does not teach:
a) a first seed pattern covering side surfaces of a lower portion of the first RDP, a second seed pattern disposed between the first RDP and the second via portion and extending to a lower surface of the second interconnection portion and a third seed pattern disposed between the second RDP and the third via portion and extending to a lower surface of the third interconnection portion;  
b) a width of one surface of the second interconnection portion ranges from 100% to 120% of that of another surface; and 
c) a width of one surface of the third interconnection portion ranges from 100% to 120% of a width of another surface of the third interconnection portion.

Yu teaches a SP having metallization comprising conventional seed layer/pattern (see 46 under 50 in Fig. 4-7; para 0015-0019) covering side surfaces of a lower portion of a conductive interconnect/pattern and extending to a lower surface of the conductive interconnect/pattern, as required to provide improved adhesion and to reduce delamination and stress. 
	Furthermore, the determination of parameters including dimensions (length, width, thickness, diameter, etc.), shape/profile of an interconnect portion/conductive wiring, interlayer insulation, via, ball/bump, etc., in Semiconductor Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired conductive pattern dimensions and shape/profile of respective vias and interconnects, after surface planarization and etching resulting into surface width/thickness and via/interconnect profile variations.    	
Lin and Yu are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select and incorporate the elements a)-c), as taught by Yu, so that the adhesion and reliability of the RDP can be enhanced and the desired dimensions and profile of the conductive interconnects can be achieved in Lin’s SP. 
	
Regarding claim 2, Lin and Yu teach substantially the entire claimed structure as applied to claim 1 above, wherein Lin teaches the first RDP further comprising an insulating layer/IL (154 in Fig. 6; para 0078), a bottom surface of the insulating layer exposed to an outside of the first RDS, but does not explicitly teach: a) a maximum distance between the bottom surface of the insulating layer and an upper surface of the second redistribution pattern ranges from 100% to 120% of a minimum distance between the bottom surface of the insulating layer and the upper surface of the second redistribution pattern.
	The determination of parameters including dimensions (length, width, thickness, diameter, etc.), shape/profile of an IDL, an interconnect portion/conductive wiring/RDP, via, ball/bump, etc., in Semiconductor Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired insulating layer/RDP dimensions and shape/profile after conventional surface planarization and etching resulting into surface roughness, width/thickness and profile variations.    	
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select and incorporate the element a), so that the desired thickness uniformity of the IL can be achieved and the reliability of the RDP can be enhanced in Yu and Lin’s SP. 
	
Regarding claims 4-5, Lin and Yu teach substantially the entire claimed structure as applied to claim 1 above, wherein Lin teaches the first RDP including the lower portion and a first interconnection portion (see 156 and 158 respectively in Fig. 6) on the lower portion, the first interconnection portion connected to the lower portion of the first RDP redistribution pattern, and wherein the first interconnection portion has a width greater than a width of the lower portion of the first redistribution pattern and Yu teaches conventional seed layer/pattern (see Yu: 46 in Fig. 4-7; para 0015-0019) covering side surfaces of a lower portion of a conductive interconnect/pattern, as required.
 	
Regarding claim 7, Lin and Yu teach substantially the entire claimed structure as applied to claim 1 above, wherein Lin teaches a width of the second via portion being smaller than the width of the one surface and the width of the another surface of the second interconnection portion (see the configuration of 162 showing a width of the via  v/s that of horizontal surfaces of the interconnection portion in Fig. 6).

Regarding claim 8, Lin and Yu teach substantially the entire claimed structure as applied to claim 1 above, wherein Lin teaches a molding layer (see 142 in Fig. 6; para 0071) covering the semiconductor chip and a sidewall of the interconnection structure and provided on the top surface of the first RDS.
 
Regarding claim 12, Lin and Yu teach substantially the entire claimed structure as applied to claim 1 above, wherein Lin teaches 

Regarding claims 9 and 11, Lin discloses a semiconductor package, comprising:
a redistribution substrate/RDS (see 154, 160, 164 in Fig. 6; para 0078) having a bottom surface and a top surface opposite each other; ;
a semiconductor chip (die 84 in Fig. 6; para 0049) on a top surface of the RDS;
a conventional bump/solder ball (220 in Fig. 6; para 0092) on the bottom surface of RDS;
wherein the RDS comprises:
a first redistribution pattern/RDP (154, 156, 158 in Fig. 6; para 0077-0078) including a first via portion on the solder ball and a first interconnection portion connected to the first via portion (see 158 and 154 respectively in Fig. 6);
a second RDP disposed including conventional second via portion and a second interconnection portion (see 162 having via at a bottom portion and a horizontal conductive interconnect at top portion in Fig. 6; para 0078) connected to the second via portion, the second via portion disposed between the first interconnection portion and the second interconnection portion;
the first interconnection portion being between the first via portion and the second RDP (see 158 in Fig. 6), and 
the solder ball is electrically connected to the semiconductor chip through the first RDP and the second RDP (220, 84 and the respective RDPs in Fig. 6)               
(Fig. 6).
Lin does not teach:
a) a first seed pattern covering side surfaces of the first via portion and extending to a bottom surface of the first interconnection portion, 
b) a second seed pattern disposed between the first RDP and the second via portion and extending to a lower surface of the second interconnection portion, and 
c) the first seed pattern being provided between the first via portion and the solder ball. 

Yu teaches a SP having metallization comprising conventional seed layer/pattern (see 46 under 50 in Fig. 4-7; para 0015-0019) covering side surfaces of a lower portion of a conductive interconnect/pattern and extending to a bottom surface of the conductive interconnect/pattern, as required to provide improved adhesion and to reduce delamination and stress. Such seed layer metallization would also provide the first seed pattern being provided between the first via portion and the solder ball.
Lin and Yu are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Yu, so that the adhesion and reliability of the RDP can be enhanced in Lin’s SP. 

Regarding claim 10, Lin and Yu teach substantially the entire claimed structure as applied to claim 9 above, wherein Lin teaches the first RDP further comprising:
an insulating layer/IL (154 in Fig. 6; para 0078), 
a bottom surface of the insulating layer exposed to an outside of the first RDS, 
the RDP further comprising conventional a plurality of conductive and insulating layers comprising a plurality of second RDP, (see para 0079), as required.
Lin does not explicitly teach: a) a maximum distance between the bottom surface of the IL and an upper surface of the second RDP ranging from 100% to 120% of a minimum distance between the bottom surface of the insulating layer and the upper surface of the second RDPs.
	The determination of parameters including dimensions (length, width, thickness, diameter, etc.), shape/profile of an IDL, an interconnect portion/conductive wiring/RDP, via, ball/bump, etc., in Semiconductor Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired insulating layer/RDP dimensions and shape/profile after conventional surface planarization and etching resulting into surface roughness, width/thickness and profile variations.    	
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select and incorporate the element a), so that the desired thickness uniformity of the IL/RDP can be achieved and the reliability of the RDP can be enhanced in Yu and Lin’s SP. 

Regarding claim 12, Lin and Yu teach substantially the entire claimed structure as applied to claim 9 above, wherein Lin teaches a width of the second via portion being smaller than that of the second interconnection portion (see the configuration of the via and upper horizontal interconnect portion respectively in 162 in Fig. 6).

Regarding claims 13-14, Lin and Yu teach substantially the entire claimed structure as applied to claim 9 above, wherein 
Lin teaches the SP further disclosing the RDP comprising conventional plurality of conductive and insulating layers comprising a third RDP disposed on the second RDP, the third RDP including conventional a third via portion and a third interconnection portion connected thereto (see para 0079), as required. 
Such via-interconnect configuration would also provide a width of the third via portion being smaller than that of the third interconnection portion (for example, see the configuration of the via and upper horizontal interconnect portion respectively in 162 in Fig. 6), and
Yu teaches a SP having metallization comprising conventional seed layer/pattern (see 46 in Fig. 4-7; para 0015-0019) covering side surfaces of a lower portion of a conductive interconnect/pattern as required to provide improved adhesion and to reduce delamination and stress. Such seed layer configuration (for example, see the configuration of seed layer 46 and the via interconnect 50 in Fig. 7; para 0015-0019) would also provide the third seed pattern including the second/third seed pattern covering side surfaces of the second/third via portion and not covering side surfaces of the second/third interconnection portion, as claimed.

Regarding claim 15, Lin and Yu teach substantially the entire claimed structure as applied to claim 9 above, wherein Lin teaches a molding layer (see 142 in Fig. 6; para 0071) covering the semiconductor chip and provided on the top surface of the first RDS, wherein a sidewall of the molding layer is aligned with a sidewall of the RDS (142 and 160, 154, 164 respectively in Fig. 6).

Regarding claim 16, Lin and Yu teach substantially the entire claimed structure as applied to claim 9 above, wherein Lin teaches a bump (102 in Fig. 6; para 0071) between the top surface of the RDS and a chip pad (92 in Fig. 6; para 0050) of the semiconductor chip, wherein the semiconductor chip is electrically connected to the second RDP through the bump.

Regarding claim 17, Lin discloses a semiconductor package, comprising:
a redistribution substrate/RDS (see 154, 160, 164 in Fig. 6; para 0078) having a first/top surface and a second/bottom surface opposite each other; ;
a semiconductor chip (die 84 in Fig. 6; para 0049) on the first surface of the RDS;
a conventional bump/solder ball (220 in Fig. 6; para 0092) on the second surface of RDS;
wherein the RDS comprises:
a first conductive pattern/CP (154, 156, 158 in Fig. 6; para 0077-0078) including a first lower portion on the solder ball and a first upper portion connected to the first lower portion (see 158 and 154 respectively in Fig. 6);
a second CP disposed on the first CP and including conventional second via portion and a second interconnection portion (see 162 having via at a bottom portion and a horizontal conductive interconnect at top portion in Fig. 6; para 0078) connected to the second via portion, the second via portion disposed between the first CP and the second interconnection portion;
the first upper portion being between the first lower portion and the second CP (see 158 in Fig. 6), 
the solder ball is electrically connected to the semiconductor chip through the first CP and the second CDP (220, 84 and the respective CPs in Fig. 6), and 
wherein a first width of one/upper surface of the second interconnection portion is more than 100% of a width of another/lower surface of the second interconnection portion (see width of the upper horizontal interconnect v/s that of the lower horizontal interconnect reduced by a width of the via in Fig. 6)      
  (Fig. 6).

Lin does not teach:
a) a first seed pattern covering a side surface of the lower portion
b) a second seed pattern between the first CP and the second via portion and extending to a lower surface of the second interconnection portion, and 
c) the first width of one surface of the second interconnection portion ranges from 100% to 120% of a second width of another surface of the second interconnection portion. 

Yu teaches a SP having metallization comprising conventional seed layer/pattern (see 46 over 50 in Fig. 4-7; para 0015-0019) covering side surfaces of a lower portion of a conductive interconnect/pattern and extending to a lower surface of the conductive interconnect/pattern, as required to provide improved adhesion and to reduce delamination and stress. 
Furthermore, the determination of parameters including dimensions (length, width, thickness, diameter, etc.), shape/profile of an interconnect portion/conductive wiring, interlayer insulation, via, ball/bump, etc., in Semiconductor Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired conductive pattern dimensions and shape/profile after surface planarization and etching resulting into surface width/thickness and profile variations.    	
	Lin and Yu are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select and incorporate the elements a)-c), as taught by Yu, so that the adhesion and reliability of the RDP can be enhanced in Lin’s SP. 

Regarding claim 18, Lin and Yu teach substantially the entire claimed structure as applied to claim 17 above, wherein Lin teaches a width of the second via portion being smaller than the first and the second widths of the second interconnection portion (see the via-interconnection configuration showing width dimensions of via v/s horizontal opposing upper/lower surfaces of an upper interconnect portion in 162 in Fig. 6).

Regarding claims 19-20, Lin and Yu teach substantially the entire claimed structure as applied to claim 17 above, wherein Lin teaches the SP further disclosing the RDP comprising conventional a plurality of conductive and insulating layers comprising a third RDP disposed on the second RDP, the third RDP including conventional a third via portion and a third interconnection portion connected thereto (see para 0079), as required. Furthermore, such RDP configuration would also provide a first width of one/upper surface of the third second interconnection portion being more than 100% of a width of another/lower surface of the third interconnection portion (see width of the upper horizontal interconnect v/s that of the lower horizontal interconnect reduced by a width of the via in Fig. 6).
Lin does not teach:
a) a third seed pattern disposed between the second CP and the third via portion and extending to a lower surface of the third interconnection portion;  
b) a width of one surface of the third interconnection portion ranges from 100% to 120% of that of another surface thereof; and 
c) a third width of one surface of the first upper portion ranges from 100% to 120% of a fourth width of another surface thereof.
Yu teaches a SP having metallization comprising conventional seed layer/pattern (see 46 under 50 in Fig. 4-7; para 0015-0019) covering side surfaces of a lower portion of a conductive interconnect/pattern and extending to a lower surface of the conductive interconnect/pattern, as required to provide improved adhesion and to reduce delamination and stress. 
	Furthermore, the determination of parameters including dimensions (length, width, thickness, diameter, etc.), shape/profile of an interconnect portion/conductive wiring, interlayer insulation, via, ball/bump, etc., in Semiconductor Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired conductive pattern dimensions and shape/profile after surface planarization and etching resulting into surface width/thickness and profile variations.    	
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select and incorporate the elements a)-c), as taught by Yu, so that the adhesion and reliability of the RDP can be enhanced and the desired dimensions and profile of the conductive interconnects can be achieved in Lin’s SP. 

4. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 
Lin et al., (US Pat. Appln. Pub. 2016/0118333, hereinafter Lin), Yu et al., (IDS: US Pat. Appln. Pub. 2016/0163564, hereinafter Yu) and further in view of Bojkov et al., (US Pat. 7005752, hereinafter Bojkov).

Regarding claim 3, Lin and Yu teach substantially the entire claimed structure as applied to claim 1 above, except: a) an upper surface of the second RDP has a surface roughness of 0.01 to 0.4 microns.
	Bojkov teaches a SP having a RDP wherein an upper surface of a conductive layer has a surface roughness of less than about 0.05 microns (see 512 in Fig. 5; col. 9, lines 50-55) to provide the desired adhesion and reliability.
	Furthermore, the determination of parameters including dimensions (length, width, thickness variation/roughness, diameter, etc.), shape/profile of an IDL, an interconnect portion/conductive wiring, via, ball/bump, etc., in Semiconductor Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired insulating layer/conductive pattern dimensions and shape/profile after surface planarization and etching resulting into surface roughness, width/thickness and profile variations.    	
	Lin, Yu and Bojkov are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yu and Lin, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select and incorporate the element a), so that subsequent adhesion and reliability of the RDP can be enhanced in Yu and Lin’s SP. 
  
				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811